Citation Nr: 1426333	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  06-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right leg disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for migraine headaches. 

6.  Entitlement to service connection for a left hand disorder.  

7.  Entitlement to service connection for a disability manifested by numbness of the arms and hands.  

8.  Entitlement to service connection for shortness of breath. 

9.  Entitlement to service connection for a gastrointestinal disability, including hemorrhoids and colon polyps.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971 and from October 1990 to May 1991.  The Veteran also served in the U.S. Army Reserve.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In November 2011, the Board remanded these issues for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

In November 2011, the Board addressed the issue of service connection for hypertension in addition to the claims currently on appeal.  During the pendency of the appeal in a March 2014 rating decision, the Appeals Management Center (AMC) granted service connection for hypertension and assigned a 10 percent disability evaluation effective March 20, 2005.  Accordingly, the issue of entitlement to service connection for hypertension has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2011 remand directives, the Board instructed the AOJ to verify the Veteran's periods of active duty for training (ACDUTRA).  Subsequently, the AOJ obtained copies of the Veteran's service personnel and treatment records through DPRIS.  Also, in July 2013, an AMC employee spoke with the Veteran who indicated that he was never in the Reserves.  However, review of the Veteran's newly obtained service personnel records shows that there are multiple documents which reflect service in the Army Reserve, e.g. documents dated in March 1985, October 1989, May 1990.  Notably absent from the AOJ's development is any verification of the Veteran's exact dates of ACDUTRA, other than ACDUTRA dates in 1989 and 1990 which were included in the records received.  Therefore, on remand, verification of the Veteran's other dates of ACDUTRA must be sought.    

In the November 2011 remand, the Board specifically directed the AOJ to provide the Veteran with examinations for his claimed acquired psychiatric disorder, and hemorrhoids and colon polyps.  Medical opinions were obtained in February 2014; however, the examiner did not evaluate the Veteran instead she only provided opinions based on the evidence of record.  On remand, the Veteran must be examined as set forth in the November 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Moreover, it is noted that the physician recommended a physical evaluation with respect to the claim for hemorrhoids.

While on remand, any additional VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c) (2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. With respect to the Veteran's Army Reserve service, contact the service department, Defense Finance and Accounting Service (DFAS), or any other official channel as necessary, and ascertain the beginning and ending dates of each period of the Veteran's ACDUTRA and INACDUTRA therein, if any. All records and/or responses received should be associated with the claims folder.  All efforts to obtain this evidence must be documented in the claims folder. 

If, after continued efforts to obtain these Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Obtain all outstanding VA treatment records.  All efforts to obtain this evidence must be documented in the claims folder. 

3. Thereafter, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his psychiatric disorder(s).  The examiner is asked to ascertain the nature of all psychiatric disorders and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims files, a copy of the November 2011 remand, and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is asked to indicate whether the Veteran meets the criteria for a PTSD diagnosis, and if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that: (A) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (B) that the claimed stressor(s) is adequate to support a diagnosis of PTSD; and (C) that the Veteran's symptoms are related to the claimed stressor(s).  

The examiner is also asked to express an opinion as to whether the Veteran has any other psychiatric disorder(s) and, if so, whether such at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's periods of active service, was due to an injury or disease incurred during a period of ACDUTRA or was due to an injury incurred in INACDUTRA.  The examiner should reconcile the diagnosis/es found on examination with the diagnoses that are of record, including major depressive disorder and psychosis.  The examiner must provide a complete rationale for any stated opinion.

4. After steps 1 and 2 are complete, schedule the Veteran for a VA examination to determine the likely etiology of the claimed gastrointestinal disorder, including hemorrhoids and colon polyps.  The claims files, a copy of the November 2011 remand, and a copy of this remand must be made available to the examiner.  The examiner should be informed of the following: 

* The Veteran served on active duty from October 1990 to May 1991.  (The RO should inform the examiner of any subsequent periods of active duty for training.)

* The medical records described below are in an envelope labeled with "Records from active duty and reserves."  The envelope is in Volume 1, and the records have been placed in chronological order.  Any medical record cited below has a paperclip on the right side.

* On April 3, 1991, in a Report of Medical History, the Veteran denied ever having or having then piles or rectal disease.  See Item # 11.

* On April 15, 1991, a Report of Medical Examination shows that clinical evaluation of the anus and rectum was normal.  See Item # 32.

* On April 15, 1991, in a Report of Medical History, the Veteran denied ever having or having then piles or rectal disease.  See Item # 11.

* On April 15, 1991, in a "Chronological Record of Medical Care," the Veteran denied having stomach or belly pain, nausea, diarrhea, or bloody bowel movements.  See Item # 7.  However, in the "Physician's Supplement to the Southwest Asia Demobilization Medical History Questionnaire," the Veteran reported having stomach or belly pain, nausea, diarrhea, or bloody bowel movements.  See Item # 8.

* On April 3, 1992, a Report of Medical Examination shows that clinical evaluation of the anus and rectum was abnormal and that the Veteran had hemorrhoidal tags.  The stool guaiac was negative.  See Item # 32.  

* A March 4, 1993, treatment record shows the Veteran reported rectal bleeding for the past one to two years.  He stated it began when he was in Saudi Arabia (in 1991).  The assessment was hemorrhoids.  

* A March 31, 1995, Sigmoidoscopy Report shows that the Veteran underwent a sigmoidoscopy for evaluation of hematochezia.  A polyp was found in the sigmoid colon, as were internal hemorrhoids.  This record is in Volume 1 of the claims file and tabbed in yellow on the left with the date.

* The Veteran was hospitalized in April 1995 to undergo a colonoscopy, which hospitalization report shows diagnoses of colon polyps and diverticulosis.  This record is in Volume 1 of the claims file and tabbed in yellow on the left with the date.

While the Board has provided some relevant facts in this case, it requests that you review the entire claims file before answering the following questions:

	(a) Is it as likely as not (50 percent probability or greater) that the Veteran developed a gastrointestinal disorder, including hemorrhoids and/or colon polyps during the period of service from October 1990 to May 1991 or another period of active duty?  

	(b) The RO should inform you of any subsequent periods of active duty for training, and the same question is asked as to each period of active duty for training.

	(c) Is it as likely as not (50 percent probability or greater) that a gastrointestinal disorder, including hemorrhoids and/or colon polyps, is otherwise related to any aspect of the Veteran's military service.

A complete rationale for each opinion offered must be included in the report, and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on the merits.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



